In a proceeding to validate a certificate of acceptance by Charles W. Bunger, Sr., of the nomination of the United Babylon Party, for the public office of Suffolk County Legislator, 14th Legislative District, in the General Election to be held on November 2, 1993, the appeal is from a *868judgment of the Supreme Court, Suffolk County (Newmark, J.), dated September 8, 1993, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
Election Law § 6-146 (1) requires that a party nominated for an office "otherwise than at a primary election” may accept the nomination "in a certificate signed and acknowledged by him”. Here, there is no acknowledgement on the document of acceptance. Therefore, the certificate of acceptance is invalid.
We find the petitioner’s remaining contentions to be without merit. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.